Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 1/19/2022 regarding application 16/860,749 filed on 4/28/2020.  
 	Claims 1-5, 7-13, and 15-22 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





5.	Claims 1-3, 7-11, and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matinez Lerin (US Patent 10,810,054).
As to claim 1, Matinez Lerin teaches An apparatus [as shown in figure 1] comprising: 
at least one processing device comprising a processor [processor, figure 2, 202; processor, figure 3, 302] coupled to a memory [storage deice, figure 3, 308]; 
the at least one processing device being configured to: 
obtain input data representing information characterizing a storage capacity associated with a file system of a given storage system [figure 1 shows a plurality of storage nodes (104(1)104(M)), and as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files; In some implementations, the storage system may store data received from user devices. The data may include information that a user requests to write to the storage or otherwise store in the storage. For example, the stored data may include content data, such as documents, music, movies, images, multimedia, and various other types of files, data object content, and so forth … (c3 L8-23)];
predict a change to the storage capacity of the file system of the given storage system based on at least a portion of the obtained input data [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; In some examples, a computing device may determine an estimated available capacity at a future time for respective storage nodes of a plurality of storage nodes. The computing device may compare the estimated available capacity of a first one of the storage nodes at the future time with the estimated available capacity of a second one of the storage nodes at the future time … (abstract)]; and cause the storage capacity of the file system of the given storage system to change from a first storage size capacity to a second storage size capacity based on a result of the prediction [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 8 illustrates an example capacity usage data structure 208 according to some implementations. The capacity usage data structure 208 in this example is updated due to reflect estimated capacities if data movement is applied to the capacity usage data structure 208 of FIG 4 … As one example, the estimated available capacities 408-412 of storage node SC1 in row 418 may be lowered by 5 TB /day, and the estimated available capacity 408-412 of storage node SC2 in row 420 may be increased by 5 TB /day to simulate that a data portion equivalent to 5 TB is moved from storage node SC1 was to storage node SC2 each day from day 1 to day 3. Further, the capacity usage data structure 208 of FIG. 8 illustrates that the difference of percentage of available capacity gradually decreases from a 24 percent difference in the capacity usage data structure 208 of FIG. 4, and reaches the desired threshold difference of 20 percent in the capacity usage data structure 208 of FIG. 8, such that the selected storage node SC1 is predicted to have an estimated available capacity of 145 TB after 3 SC2 is predicted to have an estimated available capacity of 340 TB after 3 days … (c17 L55 to c18 L18)];
wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises causing one of an increase and a decrease of the storage capacity of the file system in an amount and at a future time instance as determined from a result of the prediction [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 8 illustrates an example capacity usage data structure 208 according to some implementations. The capacity usage data structure 208 in this example is updated due to reflect estimated capacities if data movement is applied to the capacity usage data structure 208 of FIG 4 … As one example, the estimated available capacities 408-412 of storage node SC1 in row 418 may be lowered by 5 TB /day, and the estimated available capacity 408-412 of storage node SC2 in row 420 may be increased by 5 TB /day to simulate that a data portion equivalent to 5 TB is moved from storage node SC1 was to storage node SC2 each day from day 1 to day 3. Further, the capacity usage data structure 208 of FIG. 8 illustrates that the difference of percentage of available capacity gradually decreases from a 24 percent difference in the capacity usage data structure 208 of FIG. 4, and reaches the desired threshold difference of 20 percent in the capacity usage data structure 208 of FIG. 8, such that the selected storage node SC1 is predicted to have an estimated available capacity of 145 TB after 3 days and the storage node SC2 is predicted to have an estimated available capacity of 340 TB after 3 days … (c17 L55 to c18 L18)].
As to claim 2, Matinez Lerin teaches The apparatus of claim 1, wherein the input data comprises data reflecting upward or downward shifts in the storage capacity of the file system of the given storage system that occur over a given time period [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 5A illustrates an example client ingest data structure 210 according to some implementations. The client ingest data structure 210 includes an ingest throughput 502, which represents an aggregated ingest throughput from the user devices over a period of time. In the illustrated example, the aggregated ingest throughput from the user devices is indicated to be 75 TB per day. For the example system discussed above with respect to FIG. 1, the ingest throughput 502 may indicate the aggregated ingest throughput received by the service nodes 102(1)-102(N) from the user devices 108(1)-108(L), which may be determined as the amount of data ingested from a given past point in time until a current time, per unit of time. The given past point in time may be based on a time interval, such as a day (24 hours), 48 hours, 12 hours, 3 days, 10 days, or other desired time interval. Thus, in the illustrated example, the value for the ingest throughput 502 indicates the amount of data ingested by the system 100 during the past day up until the current time (c11 L43-61)].
The apparatus of claim 1, wherein the input data comprises data reflecting changes in the storage capacity of the file system of the given storage system that recur regularly over the course of multiple calendar years [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 5A illustrates an example client ingest data structure 210 according to some implementations. The client ingest data structure 210 includes an ingest throughput 502, which represents an aggregated ingest throughput from the user devices over a period of time. In the illustrated example, the aggregated ingest throughput from the user devices is indicated to be 75 TB per day. For the example system discussed above with respect to FIG. 1, the ingest throughput 502 may indicate the aggregated ingest throughput received by the service nodes 102(1)-102(N) from the user devices 108(1)-108(L), which may be determined as the amount of data ingested from a given past point in time until a current time, per unit of time. The given past point in time may be based on a time interval, such as a day (24 hours), 48 hours, 12 hours, 3 days, 10 days, or other desired time interval. Thus, in the illustrated example, the value for the ingest throughput 502 indicates the amount of data ingested by the system 100 during the past day up until the current time (c11 L43-61)].
As to claim 7, Matinez Lerin teaches The apparatus of claim 1, wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises causing an increase of the storage capacity of the file system in an amount and at a time determined from a result of the prediction [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 8 illustrates an example capacity usage data structure 208 according to some implementations. The capacity usage data structure 208 in this example is updated due to reflect estimated capacities if data movement is applied to the capacity usage data structure 208 of FIG 4 … As one example, the estimated available capacities 408-412 of storage node SC1 in row 418 may be lowered by 5 TB /day, and the estimated available capacity 408-412 of storage node SC2 in row 420 may be increased by 5 TB /day to simulate that a data portion equivalent to 5 TB is moved from storage node SC1 was to storage node SC2 each day from day 1 to day 3. Further, the capacity usage data structure 208 of FIG. 8 illustrates that the difference of percentage of available capacity gradually decreases from a 24 percent difference in the capacity usage data structure 208 of FIG. 4, and reaches the desired threshold difference of 20 percent in the capacity usage data structure 208 of FIG. 8, such that the selected storage node SC1 is predicted to have an estimated available capacity of 145 TB after 3 days and the storage node SC2 is predicted to have an estimated available capacity of 340 TB after 3 days … (c17 L55 to c18 L18)].
As to claim 8, Matinez Lerin teaches The apparatus of claim 1, wherein causing the storage capacity of the file system of the given storage system to change based on a result of the prediction further comprises causing a decrease of the storage capacity of the file system in an amount and at a time determined from a result of the prediction [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; FIG. 8 illustrates an example capacity usage data structure 208 according to some implementations. The capacity usage data structure 208 in this example is updated due to reflect estimated capacities if data movement is applied to the capacity usage data structure 208 of FIG 4 … As one example, the estimated available capacities 408-412 of storage node SC1 in row 418 may be lowered by 5 TB /day, and the estimated available capacity 408-412 of storage node SC2 in row 420 may be increased by 5 TB /day to simulate that a data portion equivalent to 5 TB is moved from storage node SC1 was to storage node SC2 each day from day 1 to day 3. Further, the capacity usage data structure 208 of FIG. 8 illustrates that the difference of percentage of available capacity gradually decreases from a 24 percent difference in the capacity usage data structure 208 of FIG. 4, and reaches the desired threshold difference of 20 percent in the capacity usage data structure 208 of FIG. 8, such that the selected storage node SC1 is predicted to have an estimated available capacity of 145 TB after 3 days and the storage node SC2 is predicted to have an estimated available capacity of 340 TB after 3 days … (c17 L55 to c18 L18)].
As to claim 9, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.

As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to “As to claim 8” presented earlier in this Office Action for details.
The method of claim 17, wherein the storage system comprises one or more storage arrays [figure 1 shows a plurality of storage nodes (104(1)104(M))].
As to claim 21, Matinez Lerin teaches The apparatus of claim 1, wherein the storage system comprises a physical storage array including one or more physical storage devices and wherein the first storage size capacity comprises a first physical storage capacity of the storage array and the second storage size capacity comprises a second physical storage capacity of the storage array [as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days.
As to claim 22, it recites substantially the same limitations as in claim 21, and is rejected for the same reasons set forth in the analysis of claim 21. Refer to “As to claim 21” presented earlier in this Office Action for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-5, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matinez Lerin (US Patent 10,810,054), and in view of Sadegh (US Patent Application Publication 2012/0150764).
As to claim 5, Matinez Lerin does not teach a predictive analytics model configured to compute an auto-regressive integrated moving average.
However, a predictive analytics model configured to compute an auto-regressive integrated moving average is well known and widely used in the art.
For example, Sadegh specifically teaches a predictive analytics model configured to compute an auto-regressive integrated moving average [The software and methods of the present invention accelerates the development cycle for analytical /predictive modeling by providing a language that allows the user to define (declare) the problem directly at the level of business relations between variables. An interpretation engine then processes user declarations to … (¶ 0016); Examples of the internal parameters that may be calculated by the modeling engine automatically are (1) The number of auto-regressive and moving average used terms in the time series models. (2) Forgetting factor used to allow better adaptation to time series changes by down-weighting older data points (¶ 0034); The present invention may be used in any field where it is of interest to develop predictive or analytics models, the invention may find application. Although the domain of the invention is meant to be related to business modeling, the invention may be used in a variety of other applications. For instance the tool may be used to perform longitudinal and comparative studies in education or healthcare performance (¶ 0048); … The user may either let the software optimize the structural parameters (e.g. order of the auto regressive or moving average terms) or 
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to use a predictive analytics model configured to compute an auto-regressive integrated moving average, as demonstrated by Sadegh, and to incorporate it into the existing scheme disclosed by Matinez Lerin, in order to achieve better prediction.
As to claim 4, Matinez Lerin in view of Sadegh teaches The apparatus of claim 1, wherein predicting a change to the storage capacity of the file system of the given storage system based on at least a portion of the obtained input data further comprises utilizing a predictive analytics model configured to perform a seasonal and trend decomposition with locally estimated scatterplot smoothing [Matinez Lerin teaches predicting and periodically changes in the storage capacity -- as shown in figures 4 and 8, where the storage capacity information of each storage node is presented, and where each storage node may represent a file system by storing files, and the storage capacity of each node/file system is predicted at after-1-day, after-2-days, after-3-day, after-4-days, and after-5-days; Sadegh teaches a predictive analytics model with moving averaging -- The present invention may be used in any field where it is of interest to develop predictive or analytics models, the invention may find application. Although the domain of the invention is meant to be related to business modeling, the invention may be used in a variety of other applications. For instance the optimize the structural parameters (e.g. order of the auto regressive or moving average terms) or directly specify it for any desired relation (UD1). In some instances of the invention, the "power user" may have the ability to specify a custom model structure altogether for a set of relations. (S6) Simulate the outcome for the horizon given in (DE3) using the model trained in (S5). (S7) Present the results to the user (¶ 0045)].
As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
	
					Conclusion
7.	Claims 1-5, 7-13, and 15-22 are rejected as explained above. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 27, 2022